DETAILED ACTION
1.	This communication is in response to the amendment filed on 11/11/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.


Reasons for allowance
2.	The prior art does not teach or fairly suggest receive/receiving, from a host, a query, wherein the query is configured to retrieve a set of data from a remote database; generate/generating an access plan, the access plan comprising a plurality of nodes wherein each node of the plurality of nodes includes a command, each command is to be processed iteratively, and at least one node is processed by the remote database; determine/determining, based on the access plan, capabilities of the remote database, including that the remote database can process the at least one node; execute/executing, in response to determining the capabilities of the remote database and according to the access plan, the query; and return/returning the set of data to the host.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        November 20, 2021